DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stewart (10,436,534).
Regarding claim 1, Stewart discloses a system for monitoring geolocations of weapons (See fig. 1), the system comprising: a plurality of weapons within a deployment location (See col. 4 lines 21-46), wherein each of the weapons includes one or more sensors that produce more or more signals (See fig. 1 and col. 2 lines 10-36); a response infrastructure {18, 20, 27} configured for management of the weapons, wherein the response infrastructure stores at least one rule regarding a permitted 10weapon geolocation (See fig. 1 and col. 4 line 47 to col. 5 line 8); a server device 24 running application software that uses the one or more signals received from each of the weapons to detect a geolocation of a weapon and causes the response infrastructure to determine if the detected geolocation of the weapon conforms to the stored rule regarding the permitted weapon geolocation; 15and a threat detection and analysis module that performs an action based on a confirmation that the detected geolocation of the weapon does not conform to the stored rule regarding the permitted weapon geolocation (See fig. 1, col. 8 lines 16-61 and claim 1).
Regarding claim 2, Stewart discloses as cited in claim 1.  Stewart further discloses a plurality of connection points (i.e. BTS or femtocell devices) within the deployment location, each configured to receive the signals produced at one or more weapons proximate to at least one of the connection points within the deployment location, wherein each connection point of the plurality of connection points is further configured to communicate the received signals to the server 25device (See fig. 1 and col. 7 lines 16-26, col. 7 line 63 to col. 8 line 8).
Regarding claims 9-10, Stewart discloses as cited in claim 1.  Stewart further discloses the plurality of connection points (i.e. BTS or femtocell devices) form a mesh network for extending communication coverage within the deployment location (See fig. 1 and col. 6 lines 14-25), wherein at least one of the plurality of weapons connects to 20the mesh network and produces at least one signal that is communicated to the server device using one of the connection points of the plurality of connection points (See fig. 1 and col. 7 lines 16-26, col. 7 line 63 to col. 8 line 8).
Regarding claim 11, Stewart discloses as cited in claim 2.  Stewart further discloses each connection point (i.e. BTS) of the plurality of connection 25points is configured to receive the at least some of the signals based on proximities of one or more non-weapon assets (i.e. mobile phones) to the connection point (i.e. BTS is inherently known to provide coverage for mobile devices such as mobile phone within its coverage area) (See fig. 1 and col. 4 lines 47-51).
Regarding claim 12, Stewart discloses as cited in claim 1.  Stewart further discloses the sensors include one or more of geolocation sensors (i.e. GPS), image sensors, or inertial motion sensors (See col. 8 lines 29-34 and claim 1).
Regarding claim 13, Stewart discloses as cited in claim 1.  Stewart further discloses the action is to present a virtual reality depiction, within a graphical user interface, of the geolocation of the weapon that does not conform to the stored rule regarding the permitted weapon geolocation (See col. 5 lines 44-59).
Regarding claim 14, Stewart discloses as cited in claim 13.  Stewart further discloses the virtual reality depiction is represented in the graphical user interface based on measurements recorded (i.e. recorded location information) using the plurality of weapons (See col. 5 lines 44-59).
Regarding claim 15, Stewart discloses as cited in claim 13.  Stewart further discloses the graphical user interface includes one or more virtual reality depictions including a top-down geographic view of the deployment location, wherein the detected geolocation of the weapon does not conform to the stored rule is represented (See col. 5 lines 44-59).
Regarding claim 16, Stewart discloses as cited in claim 15.  Stewart further discloses the one or more virtual reality depictions further include one or more of a three-dimensional weapon orientation view, a two- dimensional tracking view, or a user body camera feed view (See col. 5 lines 44-59).
Regarding claim 17, Stewart discloses as cited in claim 13.  Stewart further discloses the virtual reality depiction includes a legend of icons represented within the graphical user interface, the icons corresponding to one or more controllers of the weapons, a detected threat, or both (See col. 5 lines 44-59). 
Regarding claim 18, Stewart discloses a system (See fig. 1) for monitoring geolocations of weapons, the system comprising: 20a plurality of sensors (i.e. sensor 12 and/or BTS or femtocell devices) configured to record location information related to a weapon (See col. 8 lines 29-34 and claim 1); a communication interface configured to transmit data to a connected device (See fig. 1); and a controller {18, 20, 27} operatively coupled to the communication interface and the 25plurality of sensors, the controller running application software configured to: repeatedly determine whether a criterion related to the location of the weapon is satisfied; operate, in response to the criterion being satisfied, the weapon in an active state, wherein the active state allows the weapon to discharge; and 30switch, in response to the criterion being unsatisfied, the weapon from the active state to an inactive state, wherein the inactive state disallows the weapon to discharge (See fig. 1 and col. 4 line 47 to col. 5 line 8, col. 8 lines 16-61 and claim 1).
Regarding claim 19, Stewart discloses as cited in claim 18.  Stewart further discloses the criterion is the presence of the weapon within, or outside of, a geofence (See fig. 1 and col. 4 line 47 to col. 5 line 8, col. 8 lines 16-61 and claim 1).
Regarding claim 20, Stewart discloses as cited in claim 18.  Stewart further discloses the switch to an inactive state generates an alert to 5a third party (See fig.1 and col. 4 lines 21-33, col. 5 lines 9-65).


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, Stewart discloses as cited in claim 2.  However, Stewart does not disclose or suggest one or more mobile computing devices intermediate to the plurality of connection points receives the signals from at least one of the weapons, and at least one of the connection points receive the signals from the at 30least one mobile computing device.
Regarding claims 5 and 8, Stewart discloses as cited in claim 2.  However, Stewart does not disclose or suggest at least one of the plurality of connection points is a weapon among the plurality of weapons.
Regarding claim 6, Stewart discloses as cited in claim 2.  However, Stewart does not disclose or suggest at least some of the connection points batch the signals and communicate the batches to the server device, wherein the application software processes the batches to detect a threat within the deployment location.
Regarding claim 7, Stewart discloses as cited in claim 2.  However, Stewart does not disclose or suggest at least some of the connection points batch the 10signals based on times at which the signals are received from the one or more weapons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648